                            UNITED STATES DISTRICT COURT
                                    District of Maine


 NICHOLAS GLADU,                             )
                                             )
            Plaintiff                        )
                                             )
 v.                                          )     No. 1:18-cv-00275-GZS
                                             )
 GARY WALTZ, et al.,                         )
                                             )
            Defendants                       )
                                             )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on May 22, 2019, his

Recommended Decision (ECF No. 85). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 96) on June 10, 2019. The Defendants Josh Black, Casey Chadwick and Gary Waltz

filed a Response to Plaintiff’s Objection to the Recommended Decision (ECF No. 112) on June

24, 2019.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.



       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.
      2.    It is ORDERED that Defendant’s Motion for Preliminary Injunction (ECF No. 59)
            is hereby DENIED.


                                               /s/George Z. Singal_____________
                                               U.S. DISTRICT JUDGE
DATE: June 26, 2019
